ORDER

PER CURIAM.
Garrell Simmerly, Jr. (“Husband”) appeals from a full order of protection entered by the Circuit Court of St. Louis County pursuant to the Adult Abuse Act, sections 455.010 to 455.085 RSMo 2000. The order provided that Husband shall not stalk, abuse, threaten to abuse, molest, or disturb the peace of Maria Simmerly. Husband appeals the judgment of the trial court arguing that it was based upon insufficient evidence. We find no error and affirm.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to rule 84.16(b).